              Case 2:15-cr-00124-KJM Document 294 Filed 04/06/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:15-CR-00124-KJM
11
                                  Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
12                                                        IN GOVERNMENT’S NOTICE
                            v.
13
     EPATI MALAUULU,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representations contained in the Government’s
19 Request to Seal, IT IS HEREBY ORDERED that Exhibit 2 to Government’s Opposition to Defendant’s

20 Renewed Motion for Compassionate Release Pursuant to U.S.C. § 3582(c)(1)(A), pertaining to

21 defendant Epati Malauulu, and the Government’s Request to Seal shall be SEALED until further order

22 of this Court.

23          IT IS FURTHER ORDERED that electronic access to the sealed documents shall be limited to
24 the United States and counsel for the defendant, Malauulu.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the government’s request, sealing the governments’s request and Exhibit 2 serves a compelling interest.

28 The Court further finds that, in the absence of closure, the compelling interests identified by the


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
      GOVERNMENT’S NOTICE
             Case 2:15-cr-00124-KJM Document 294 Filed 04/06/21 Page 2 of 2

 1 government would be harmed. In light of the public filing of its notice of request to seal, the Court

 2 further finds that there are no additional alternatives to sealing the government’s motion that would

 3 adequately protect the compelling interests identified by the government.

 4 DATED: April 5, 2021.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN           2
      GOVERNMENT’S NOTICE
